                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §
v.                                             § CASE NUMBER 4:19-CR-00271
                                               §
                                               §
ABDULHAKIM YAHYA MOHAMED                       §


      ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

       The Court referred this matter to the Honorable Christine A. Nowak, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and

manner prescribed by Federal Rule of Criminal Procedure 11 and issued her Findings of Fact and

Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate

Judge recommended that the Court accept the Defendant’s guilty plea.              She further

recommended that the Court adjudge the Defendant guilty on Count One of the Third

Superseding Indictment filed against the Defendant.

       The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The Court accepts the Defendant's plea but defers acceptance of the plea

agreement until after review of the presentence report.    It is further ORDERED that, in

accordance with the Defendant’s guilty plea and the Magistrate Judge’s findings, Defendant,

ABDULHAKIM YAHYA MOHAMED, is adjudged guilty as to Count One of the Third
Superseding Indictment charging a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess

with Intent to Distribute and Distribution of Cathinone.
           So ORDERED and SIGNED this 21st day of May, 2021.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE
